Citation Nr: 1731685	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  05-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a tracheostomy, to include as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for acid reflux, to include as secondary to service connected diabetes mellitus.  


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran currently seeks service connection for residuals of tracheostomy and acid reflux, both secondary to his service connected diabetes mellitus.  

By way of history, a July 2005 VA physician noted that the Veteran had been previously evaluated and underwent an uvulopalatopharyngoplasty.  The Veteran's history revealed that prior to this visit, he had an unsuccessful tracheostomy.  Due to the multiple complications, the Veteran has had many procedures to reconstruct his trachea along with T-tubes and other indwelling devices.  Those procedures were also unsuccessful.  Upon examination, the physician found extensive scarring and lateral intraluminal narrowing that extended down beyond the tip of the tracheostomy tube to the level of mid-trachea.  In conclusion, the physician opined that he was only cautiously optimistic about the Veteran's future because while the trachea was stable, his diabetes and acid reflux have "undoubtedly" contributed to his problem.  Those conditions can cause continued narrowing and recurrent granulation.  Upon a later examination in October 2008 at a VA treatment facility, the Veteran's tracheostomy tube revealed a lot of swelling and an abdominal discomfort scar formation at the tip of the endotracheal tube.

In July 2012, the Veteran was afforded a VA examination to address whether or not his tracheostomy was permanently worsened beyond its natural progress due to his service connected diabetes.  There, the examiner stated that it was less likely than not that the Veteran's service connected diabetes was progressing the tracheostomy tube beyond its natural progression.  He added that while diabetes often results in poor healing and is often associated with obesity, the area around the tracheostomy tube appeared to be well healed and was fairly stabled.  The examiner then stated that in all likelihood, acid reflux may have been contributing to some of the Veteran's recurrent upper airway issues.  With regards to the acid reflux disease, it is the examiner's opinion that diabetes may often be associated with gastroparesis, which can in turn increase the likelihood of acid reflux.  In addition, the examiner noted that the Veteran was on a number of other medications (specifically Lortab elixir and narcotic medications) that may in fact, caused his acid reflux disease.  

In June 2016, the Board remanded the issues for a medical opinion to establish a relationship between the Veteran's medications for his service connected diabetes mellitus and his acid reflux, and a nexus opinion between the Veteran's diabetes medication and the residuals of his tracheostomy.  The examiner was also asked to address whether or not the medications aggravate his claimed conditions.  Pursuant to the issuance of the September 2016 VA examination report, the Board remanded the claim again in March 2017.  There, the Board found that the medical opinion should have addressed whether the Veteran's claimed disabilities are proximately due to his service connected diabetes mellitus.  

The Board now finds that the previous medical opinion addenda are inadequate to support further adjudication of the claims. Thus, a remand for a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination regarding the Veteran's residuals of his tracheostomy and his acid reflux disease.  
For the issue relating to the residuals of the Veteran's tracheostomy, the examiner is asked to accomplish the following:

a.  The examiner is asked to consider the following prior medical opinion: 

A March 2017 VA examination report opining that the Veteran's medication for service connected disabilities does not cause the Veteran's tracheostomy residuals.  

A July 2012 VA examination report indicating that while the Veteran's tracheostomy tube site appeared to be well-healed and fairly stable, "diabetes often results in poor healing."  

A July 2005 VA treatment record stating, "while the trachea was stable, the diabetes (and acid reflux) has 'undoubtly' contributed to his problem.  Those conditions can cause continued narrowing and recurrent granulation."

b.  Identify what, if any, tracheostomy residuals the Veteran has.  

c.  The examiner must provide an opinion regarding whether it is as likely as not (50 percent or greater probability) that the tracheostomy residuals is caused by or aggravated by the Veteran's service connected diabetes mellitus.  

d.  The examiner must provide an opinion regarding whether it is as likely as not (50 percent or greater probability) that the tracheostomy residuals is caused by or aggravated by the Veteran's medications for service connected diabetes mellitus.  

For the issue relating to the Veteran's acid reflux disease, the examiner is asked to accomplish the following:

a.  The examiner is asked to consider the following prior medical opinion: 

A March 2017 VA examination report opining that the Veteran's medication for service connected disabilities does not cause the Veteran's acid reflux disease.  

A July 2012 VA examination report stating, "Diabetes may often be associated with gastroparesis which can in turn increase the likelihood of reflux; however, he (the Veteran) is on a number of other medications which may do this as well, including Lortab elixir and narcotic medications."  

b.  The examiner must provide an opinion regarding whether it is as likely as not (50 percent or greater probability) that the Veteran's acid reflux disease is caused by or aggravated by the Veteran's service connected diabetes mellitus.  

c.  The examiner must provide an opinion regarding whether it is as likely as not (50 percent or greater probability) that the Veteran's acid reflux disease is caused by or aggravated by the Veteran's medications for service connected diabetes mellitus.  

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




